        Case 1:20-cv-04362-WMR Document 17 Filed 07/20/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

Anna Ulubiyo,                                 Case No.: 1:20-cv-04362-WMR-JSA

                Plaintiff,

      vs.                                   STIPULATION OF DISMISSAL AS TO
                                            DEFENDANT HEALTHCARE
Healthcare Revenue Recovery Group,          REVENUE RECOVERY GROUP, LLC
LLC d/b/a Account Resolution Services,      D/B/A ACCOUNT RESOLUTION
LLC.,                                       SERVICES, LLC

                Defendant.



          STIPULATION OF DISMISSAL OF DEFENDANT
      HEALTHCARE REVENUE RECOVERY GROUP, LLC D/B/A
     ACCOUNT RESOLUTION SERVICES, LLC WITH PREJUDICE

      Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the

parties, as evidenced by the signatures of their respective counsel below, stipulate

to the dismissal of Plaintiff’s claims with prejudice as to Defendant Healthcare

Revenue Recovery Group, LLC d/b/a Account Resolution Services, LLC with

attorney’s fees or costs to either party.


Dated this 20th day of July 2021.
                                              Respectfully submitted,

                                               By: /s/ Daniel M. Brennan
                                               Daniel M. Brennan
                                               Bar Number 271142
                                               22142 West Nine Mile Road
                                               Southfield, MI 48033
       Case 1:20-cv-04362-WMR Document 17 Filed 07/20/21 Page 2 of 4




                                               Telephone: (248) 353-2882
                                               E-Mail: Daniel@crlam.com
                                               Attorney for Plaintiff
                                               Anna Ulubiyo




                                               /s/ Ernest H. Kohlmyer, III
                                               Ernest H. Kohlmyer, III
                                               Florida Bar No.: 0110108
                                               SKohlmyer@shepardfirm.com
                                               Shepard, Smith, Kohlmyer & Hand, P.A.
                                               2300 Maitland Center Parkway,
                                               Suite 100
                                               Maitland, Florida 32751
                                               Phone: (407) 622-1772
                                               Fax: (407) 622-1884
                                               Attorneys for Defendant,
                                               Healthcare Revenue Recovery Group, LLC d/b/a
                                               ARS Account Resolution Services




                             PROOF OF SERVICE

      I, Daniel M. Brennan, hereby state that on July 20, 2021, I served a copy of
the foregoing document upon all parties and counsel as their addresses appear of
record via the Court’s CM/ECF system.


                                            /s/ Daniel M. Brennan

                                        2
       Case 1:20-cv-04362-WMR Document 17 Filed 07/20/21 Page 3 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

Anna Ulubiyo,                                Case No.: 1:20-cv-04362-WMR-JSA

                Plaintiff,

      vs.

Healthcare Revenue Recovery Group,
LLC d/b/a Account Resolution Services,
LLC.,

                Defendant.



   ORDER OF DISMISSAL WITH PREJUDICE OF HEALTHCARE
 REVENUE RECOVERY GROUP, LLC D/B/A ACCOUNT RESOLUTION
                     SERVICES, LLC

      Plaintiff Anna Ulubiyo has announced to the Court that all matters in

controversy against Healthcare Revenue Recovery Group, LLC d/b/a Account

Resolution Services, LLC have been resolved. A Stipulation of Dismissal with

Prejudice of Healthcare Revenue Recovery Group, LLC d/b/a Account Resolution

Services, LLC has been signed and filed with the Court. Having considered the

Stipulation of Dismissal with Prejudice of Healthcare Revenue Recovery Group,

LLC d/b/a Account Resolution Services, LLC the Court makes and delivers the

following ruling:



                                         3
        Case 1:20-cv-04362-WMR Document 17 Filed 07/20/21 Page 4 of 4




      IT IS ORDERED that the claims and causes of action that were or could have

been asserted herein by Plaintiff Anna Ulubiyo against Defendant Healthcare

Revenue Recovery Group, LLC d/b/a Account Resolution Services, LLC are in all

respects dismissed with prejudice to the refiling of same, with court costs to be paid

by the party incurring same.



      DATED this 20th day of July, 2021.



                                 THE HONORABLE DISTRICT JUDGE




                                          4
